         Case 1:19-cr-10357-RGS Document 58-8 Filed 06/08/20 Page 1 of 2




                                               EXHIBIT 9

From: Jonathan D. Plaut
Sent: Tuesday, September 10, 2019 10:13 AM
To: Bloom, Sara (USAMA) <Sara.Bloom@usdoj.gov>
Subject: US v. David Fondots

Dear Sara:

Thank you for your email of September 6, 2019. I very much appreciate that you have lowered the
number of counts to two. But my biggest difficulty with your change of plea letter is that it starts with a
guideline base level of 17 because you have not modified the dollar figures. As I indicated to you in my
email dated September 3, 2019, Mr. Fondots would be willing to agree to plead guilty to one count of
Wire Fraud and one count of Tax Fraud (not to a scheme to defraud), with the facts and the amounts in
controversy to be determined.

I don't think that there was any scheme to defraud, sophisticated or otherwise, and I also think that your
papers overstate the genuine amounts in controversy. A lot of the amounts at issue were legitimate
expense reimbursements, deferred compensation and benefits, and compensation for services
genuinely provided. Further, many of the payments, reimbursements, travel costs and expenses were
made with the full knowledge of the board and its counsel which militates against the notion of fraud or
a scheme to defraud by Mr. Fondots. Tens of thousands of dollars were booked by Terra and put on
personal credit cards. There were no fictitious staffing services.

Once the plea has been agreed to we are willing to work with you to see if we can agree on the facts and
the amounts in controversy or perhaps we will present differing facts and amounts in controversy to the
Court. I understand that you are basing your analysis to a significant degree on the civil lawsuit brought
several years ago against Mr. Fondots which, in turn, was drafted by former investors who owed no
substantial allegiance to the truth. The allegations in that civil complaint included exaggerations and
some untruths, with unauthenticated snippets of selected emails and accountings. Mr. Fondots’ wife
provided valuable services which benefited the company and its shareholders in important ways which
the shareholders appeared to have wholly omitted when they drafted the civil lawsuit. Neither David’s
wife nor her businesses had any access to or any participation in any of the alleged charges. The fact
that she received payment for her work is not evidence of a crime, nor it is evidence of any participation
in a scheme. Further, Fondots did not have sole access to or control over the company's accounting
records and he was not the sole person with signature authority on bank accounts. Also, the
shareholders were more than made whole by the civil settlement and there should be no restitution
involved. Indeed, my client was a sole proprietor until October 2014 so no expenses prior to that point
should be germane to the wire fraud charge. It is one thing for a person to settle a civil lawsuit as a
business decision but it is quite another for them to enter into a criminal plea which requires them to
admit to those facts. Here, it will not benefit either party or the court for the government to recite
inaccurate facts as they will be damaging to Mr. Fondots prior to trial and will be eventually proven
untrue.

All of the foregoing is stated with respect. My client and I want to get to "yes" with you. We don't want
you to indict him. But I just cannot in good conscience advise Mr. Fondots to plead to a specific dollar
amount that he believes is false, and to facts which he believes are false.
         Case 1:19-cr-10357-RGS Document 58-8 Filed 06/08/20 Page 2 of 2




In your papers there are references to exhibits W1-5, W1-6, W1-13, W6-1, W6-4,W7-1, W7-5, W7-4,
QW7-3, and W6-1 through 4. Would you please provide those to us for review?

Thank you.

Sincerely,

Jonathan D. Plaut
COHAN RASNICK MYERSON PLAUT LLP
One State Street, Suite 1200
Boston, MA 02109
Tel: (617) 451-3200
Fax: (617) 227-1780
Website: www.crmllp.com
e-mail: jdplaut@chardonlaw.com

This email message and any attachments are confidential and may be privileged. If you are not the
intended recipient, please notify Cohan Rasnick Myerson Plaut LLP immediately by replying to this
message or by sending an email to jdplaut@chardonlaw.com and destroy all copies of this message and
any attachments without reading or disclosing their contents. Thank you.
